Robinson, J.,
delivered the opinion of the Court.
The preliminary injunction was properly refused in this case.
In 1878, William A. Moale, it appears, leased to Charles Feutrier and his assigns, a lot in Baltimore City, for a term of five years.
The lease contained the following agreement:
“ That if the city authorities shall require the removal of the buildings to be erected on the aforesaid lot, or if said buildings shall he removed hy legal process, in those cases, this lease shall be null and void from the date of such removal.”
Under this lease Feutrier erected certain wooden buildings, which were used by him as a riding school.
Afterwards and before the expiration of the lease, Feutrier mortgaged the premises to Sophia White, and upon a sale under the mortgage, Michael Duffy, one of the appellees, became the purchaser of the property.
*499(Decided 29th June, 1881.)
Upon the complaint of persons in the neighborhood,' the Mayor of Baltimore Oity revoked the permit granted to Feutrier to erect wooden buildings on the lot, and notified Duffy as owner, to remove the same within sixty days.
The Ordinance under which this notice was given, provides that,
“ All permits granted for the erection of frame sheds, * * * * may be revoked, and the same shall be removed after sixty days’ notice by the Mayor ; ” * * * * Baltimore Oily Code of 1879, Art. 7, sec. 30.
The appellant, as executor of Moale, now seeks to restrain Duffy from removing the wooden buildings erected on the lot under the lease, on the ground that the Ordinance of Baltimore Oity authorizing the Mayor to revoke permits granted for the erection of wooden buildings, is unconstitutional and void.
As between the parties to this controversy, the validity or invalidity of the Ordinance in question, is not a matter open for inquiry. In answer to the appellant’s contention, it is sufficient to say, that the right of Feutrier and his assigns, to remove the buildings erected on the lot, whenever so required by the city authorities, was a part of the agreement between the parties to the lease, and upon thé faith of which the buildings were erected.
The contract between them was made with a view to the then existing Ordinance on the subject, and its validity and binding force was not only acknowledged by them, but formed a part of the agreement.
The appellant has no right therefore, to ask a Court of equity to restrain Duffy from exercising á right to which he is entitled under the lease.
The order refusing the injunction will be affirmed.

Order affirmed.